Opinion by
Orlady, P. J.,
The opinion filed by Judge Miller disposes of the question involved in this case in a very conclusive manner. It is of importance to consider the effect to be given to the Act of June 18, 1895, P. L. 207, in its relation to the School Code Act of May 18, 1911, P. L. 309. The 30th Section of the latter act provides, “This act of assembly is intended as an entire and complete school code for the public school system in this Commonwealth, hereby established in every school district therein, and the following •acts or parts of acts, viz,— (enumerating over 200 acts or parts of acts), and concludes “together Avith any and all other acts of assembly, general, special or local, or parts thereof, that are in any way in conflict or inconsistent with this act, or any part thereof, shall, at the time of the taking effect of this act, be and the same are hereby repealed.”
The Act of June 18,1895, is not included in this list of repealed acts, and its omission is significant, from the fact that several cognate acts passed at the session of 1895 are included in the repealed list. This vaccination act, as it is called, was considered by the Supreme Court in Duffield v. Williamsport School District, 162 Pa. 476, in Avhich it was held, that “School directors may, in the exercise of a sound discretion, exclude from the public schools pupils who have not been vaccinated.” And again in Field v. Robinson, 198 Pa. 638, in which this Act of 1895, was held to be constitutional. On every theory of construction, these two acts must be considered as parts of *107a system, and. are so intimately related in their operation that they must be construed together: Commonwealth v. Gouger, 21 Pa. Superior Ct. 217; Commonwealth v. Mut., Etc., Brewing Co., 58 Pa. Superior Ct. 647, s. c. 252 Pa. 168, and Commonwealth v. Falk, 59 Pa. Superior Ct. 217. In the latter case the question of construction was presented, and we said, “The rules governing interpretation of such statutes has been recently reviewed, and it has been repeatedly stated that our only duty, and our only power in construing an act in reference to its constitutionality is to discover what, if any, provision of the Constitution it violates. The presumption is always in favor of the constitutionality of an act of assembly, and it cannot be declared void unless it violates the Constitution clearly, palpably, plainly and in such manner as to leave no doubt and hesitation: Commonwealth v. Moir, 199 Pa. 534. The interpretation of a statute should be determined by the paramount purpose, rather than by the details through which that purpose is to be accomplished. The subject may have but one object, while the measure necessary for the attainment of that object may necessarily embrace many subordinate subjects, differing in their natural and particular effect, yet, all contributing to it, and comprising within the principal subject everything which the nature of the subject of a title reasonably suggests as necessary or appropriate for the accomplishment of its expressed purpose”: Citing Commonwealth v. Jones, 4 Pa. Superior Ct. 362; Commonwealth v. Pflaum, 50 Pa. Superior Ct. 55.
In Lyndall v. High School Committee, 19 Pa. Superior Ct. 232, (1902), we held, that under the Act of 1895, school directors have the power to suspend a teacher because she refused to comply with a regulation of the board requiring teachers to be vaccinated. And with reference to the same act the Supreme Court in Stull v. Reber, 215 Pa. 156, said, “The Act of June 18, 1895, is not á penal statute, and is not to be construed or administered by the rigid technical rule applicable to penal *108laws, but fairly, according to its intent, neither narrowing it to the letter, to the exclusion of cases clearly within such intent, nor stretching it beyond its legitimate scope to cover matters not clearly meant to be included. It is an act touching very closely common rights and privileges, and therefore specially requiring a common sense administration.” See also Commonwealth, ex rel., v. Rowe, 218 Pa. 168.
The Act of June 18, 1895, is still in force, and, so far as our search has disclosed, the necessity for the enforcement of such legislation is recognized in every state of' the Union where the subject has been considered by the appellate courts.
The judgment is affirmed.